Title: To James Madison from Anthony Terry, 20 August 1805 (Abstract)
From: Terry, Anthony
To: Madison, James


          § From Anthony Terry. 20 August 1805, Cádiz. “I have the plea sure to inform you that this day arrived safe in our Bay the Combined fleet from Ferrol in Seven days composed of the following Vessels.
          
            
              18 Ships
              5. Frigates
              3. Brigs
              French
            
            
              11 Dittos
              1. Ditto
              "
              1. Corvette. Spanish
            
          
          Under the Command of the French Admiral Monsr. de Villeneuve, it is reported that they will not remain long in Port, and that the Plan is to pass to Cartagena & join the Vessels that are ready there, which if takes place the whole will be.
          
            
              44 Ships
              10. Frigates
              6. Brigs
              2. Corvettes—vizt.
            
            
              18 Ships
              5. Frigates
              3. Brigs
              French
            
            
              26 Ditto
              5. Dittos
              3. Dittos
              2. Corvettes Spanish
            
          
          “It is with grief I inclose you Copy of Mr. John Gavinos Letter to me, by which you will be informed that sundry American Vessels that sailed from this Port homeward bound have been condemned for a breach of Blockade as they Say, but you will be perfectly informed ⅌ the Copies remitted to you ⅌ Duplicate of our representations to the Vice Admirl. that we had received no notification whatever, since that received from Vice Admiral Orde.”
          
            Adds in a postscript: “Governmt. Notes—42½—43%.”
          
        